DETAILED ACTION

	This rejection is in response to Amendments filed on 08/01/2022.
	Claims 1-21 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/01/2022 have been fully considered but they are not persuasive. 
With respect to applicant’s arguments filed 08/01/2022 on pages 12-14 of remarks filed 06/21/2021 that the claims are not directed to an abstract idea, Examiner respectfully disagrees.
Sales activated and commercial interactions involve recommending items based on certain data such as scent and theme data as recited in the claimed invention. An improvement to recommending content based on certain data is an improvement to a commercial problem not a problem rooted in technology. Therefore, the claimed invention involving recommendation of content is directed to certain method of organizing human activity.
With respect to applicant’s arguments on pages 14-16 of remarks filed 06/21/2021 that the claims amount to significantly more because the claims describe improvements in a very specific manner to solve technical problems associated with displaying additional content by displaying recommended content relating to scent of a selected product and displaying a visual code to indicate a type of odor, Examiner respectfully disagrees.
In addition, a specific way of achieving a result is not a stand-alone consideration in Step 2A Prong Two. However, the specificity of the claim limitations is relevant to the evaluation of several considerations including the use of a particular machine, particular transformation and whether the limitations are mere instructions to apply an exception. See MPEP §§ 2106.04(d), 2106.05(b), 2106.05(c), and 2106.05(f).
To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology. See MPEP § 2106.05(a) and § 2106.05(f).
If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. See MPEP § 2106.05(a).
The present claims do not appear to improve technology because it is unclear how displaying recommended content and a visual code associated with user’s selection improves technology. The specification also fails to set forth an improvement to technology. Therefore, the claims are not integrated into a practical application. 
With respect to Applicant’s argument on page 16-18 of remarks filed on 08/01/2022 that the claims do not preempt all ways of the alleged abstract idea and are directed to a technological improvement, Examiner respectfully disagrees. 
While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility.  Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo.  It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. MPEP 2106.04.
If applicant argues that the claim is specific and does not preempt all applications of the exception, the examiner should reconsider Step 2A of the eligibility analysis, e.g., to determine whether the claim is directed to an improvement to the functioning of a computer or to any other technology or technical field. If an examiner still determines that the claim is directed to a judicial exception, the examiner should then reconsider in Step 2B whether the additional elements in combination (as well as individually) amount to an inventive concept, e.g., because they are more than the non-conventional and non-generic arrangement of known, conventional elements. Such reconsideration is appropriate because, although preemption is not a standalone test for eligibility, it remains the underlying concern that drives the two-part framework from Alice Corp. MPEP 2106.07(b).
Even after reconsidering steps 2A and 2B of the eligibility analysis, it is unclear how the additional elements of displaying a recommendation and generating visual codes indicating a type of odor improves technology. Merely adding a generic computer component such as a processor in this case to display the recommendation and generate the visual code does not amount to an improvement to technology.
With respect to applicant’s arguments on page 19 of remarks filed on 08/01/2022 that Dillon does not teach theme data, Examiner respectfully disagrees.
Dillon teaches theme data because this reference teaches that items are presented based on classes which are a data type that can be used to portray relatedness among items. Items are assigned to classes based on similarity of items to classes. Traits which related to sensory perceptions (e.g. smell or aroma) are represented by classes. Therefore, Dillion teaches theme data.
Applicant’s arguments on pages 19-22 of remarks filed on 08/01/2022 with respect to prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument in light of the current amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.  
            Under step 1 of the 2019 PEG, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1-7 are directed to an apparatus, claims 8-14 are directed to a method, and claims 15-21 are directed to a medium each of which falls within one of the four statutory categories of inventions (process/apparatus).  Accordingly, the claims will be further analyzed under revised step 2 of the 2019 PEG:
            Under revised step 2A (prong 1) of the 2019 PEG, it must be considered whether the claims are “directed to” an abstract idea by referring to the groupings of subject matter.  Under the 2019 PEG, certain methods of organizing human activity include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Regarding representative independent claim 1, the claim sets forth an apparatus for content recommendations, in the following limitations:
receive a selection of a first item…, 
determine, based on a first stored relationship, scent data associated with the selected first item, 
determine, based on a second stored relationship, theme data corresponding to the determined scent data, 
select a set of second items using the determined theme data, the set of second of items being scent-irrelevant items.
 The above-recited limitations set forth an arrangement to recommend content.  This arrangement amounts to certain methods of organizing human activity such as sales activities and commercial interactions involving recommending content based on selected items and data.  Such concepts have been considered ineligible certain methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
The revised Step 2A (prong 2) of the 2019 PEG, is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
one or more storage devices that store a set of instructions; and
one or more processors configured to execute the set of instructions to cause the apparatus to… (claim 1);
a non-transitory computer-readable medium that stores a set of instructions that is executable by one or more processors of an apparatus (claim 15);
receive a selection of a first item via a user interface (claims 1, 8, 15);
generate one or more visual codes based on the scent data associated with the first item to indicate a type of odor associated with the first item, and generate content to be displayed in the user interface, wherein the content includes the first item and the selected set of second items and is displayed in a manner associated with the determined theme data ( claims 1,8, 15);
 generate the content to be displayed in the user interface, wherein the content includes the scent-irrelevant item and the selected set of scent-relevant items and is displayed in the manner associated with the determined theme data (claims 6, 13, 20);
generate the content to be displayed by:… displaying the selected set of scent-irrelevant items in the recommendation region… displaying the selected set of scent-relevant items in the recommendation region (claims 7, 14, 21).
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations above are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Independent claims and dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, independent claims and dependent claims are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
one or more storage devices that store a set of instructions; and
one or more processors configured to execute the set of instructions to cause the apparatus to… (claim 1);
a non-transitory computer-readable medium that stores a set of instructions that is executable by one or more processors of an apparatus (claim 15);
receive a selection of a first item via a user interface (claims 1, 8, 15);
generate one or more visual codes based on the scent data associated with the first item to indicate a type of odor associated with the first item, and generate content to be displayed in the user interface, wherein the content includes the first item and the selected set of second items and is displayed in a manner associated with the determined theme data ( claims 1,8, 15);
 generate the content to be displayed in the user interface, wherein the content includes the scent-irrelevant item and the selected set of scent-relevant items and is displayed in the manner associated with the determined theme data (claims 6, 13, 20);
generate the content to be displayed by:… displaying the selected set of scent-irrelevant items in the recommendation region… displaying the selected set of scent-relevant items in the recommendation region (claims 7, 14, 21).
These additional limitations, including the limitations in the independent claims and dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
For these reasons, the claims are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dillon et al. (Pub. No.: US 2017/0004562 A1, hereinafter “Dillon”) in view of Jarr (US Patent No. 10990601 B1, hereinafter “Jarr”). 

Regarding claims 1, 8, and 15
Dillon discloses an apparatus for content recommendations, comprising: one or more storage devices that store a set of instructions; and one or more processors configured to execute the set of instructions to cause the apparatus to (Dillon, [0004]; [0177-0179]): 
determine, based on a first stored relationship, scent data associated with the selected first item, determine, based on a second stored relationship, theme data corresponding to the determined scent data (Dillon, [0032]: product traits include smell for products such as cologne and perfume; [0037]: products based on smell trait values; [0041]: traits relate sensory perceptions (e.g. aroma); [0042]: traits represented by classes; [0044]: classes portray patterns of relatedness as defined by perceptual similarity, among items; [0045]:  item traits and attributes collectively may be referenced as characteristics; [0046]: traits may have a binary value (e.g., detected or not, present or absent); [0050]:  assignments of items to classes and determine strength of assignment; [0012]), 
generate content to be displayed in the user interface, …. and is displayed in a manner associated with the determined theme data (Dillon, [0058]: present items based on user’s profile on user interface; [0059-0060]: present items based on traits and classes; [0041]: traits relate sensory perceptions (e.g. aroma); [0042]: traits represented by classes; [0044]: classes portray patterns of relatedness as defined by perceptual similarity, among items; [0046]: traits may have a binary value (e.g., detected or not, present or absent) FIG.4, [0064]: user interface presents user with items based on traits and category; [0053]: partition the selected items into a variety of subsets based on item traits);
Dillon teaches theme data corresponding to scent data (Dillon, [0032]; [0037]; [0041]; [0042]; [0044]) but does not explicitly disclose:
receive a selection of a first item via a user interface;
select a set of second items using the determined theme data, the set of second items being scent-irrelevant; 
generate one or more visual codes based on the scent data associated with the first item to indicate a type of odor associated with the first item, and …, wherein the content includes: the first item and the one or more visual codes associated with the first item, and the selected set of second items.
However, Jarr teaches that it is known to include:
 receive a selection of a first item via a user interface; select a set of second items using the determined theme data, the set of second items being scent-irrelevant (Jarr, C6, L30-65, FIG. 2B: product variants 228a, 228b, 228c  may be selected; FIG. 2B, C7, L, 5-30: user taps on product in interface to view additional product variants that have same first level attribute (e.g. sub-brand) as tapped product; C9, L1-25: select to view additional product variants based on unscented attribute value); 
generate one or more visual codes based on the scent data associated with the first item to indicate a type of odor associated with the first item, and …, wherein the content includes: the first item and the one or more visual codes associated with the first item, and the selected set of second items (FIG. 2A, C5, L5-26: product variant defined by one or more attributes defined by attribute values (e.g. type of scents such as ocean breeze or flora); FIG. 2B, C6, L20-40: generate and present interface with product with scent type based on product variant 228a and subset of products 228b and 228c; FIG. 2C, C7, L5-30: selected product variants classified based on second level attribute where a plurality of product options are selected and presented (e.g. by scent); C9, L14-25:selected product variants displayed and iterate multiple attribute levels based on user input to view additional product variants).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Dillon with Jarr to include the aforementioned limitations since such a modification would be predictable. Specifically, Dillon would continue to teach selecting a set of items and theme data corresponding to scent except that now the type of odor and set of items is generated according to the teachings of Jarr in order to efficiently manage and present content according to product attributes (e.g. scent). This is a predictable result of the combination. Jarr (C2, L1-50).
 



Regarding claims 2, 9, and 16
The combination of Dillon and Jarr teaches the apparatus for content recommendations of claim 1, as well as wherein the first item is selected from a plurality of scent-relevant items, the one or more storage devices further store a database storing the first relationship including the plurality of scent-relevant items and the scent data of the plurality of scent-relevant items, and the one or more processors are further2Attorney Docket No. 12852.0276-00000 Preliminary Amendmentconfigured to execute the set of instructions to cause the apparatus to determine the scent data associated with the selected first item by accessing the database (Dillon, [0004], [0012]: access database;  [0032]: product traits include smell for products such as cologne and perfume; [0041-0044]: traits represented by category membership or classes to portray relatedness among items; [0037-0038]: database containing traits; [0047-0050]). 
 


Regarding claims 3, 10, and 17
The combination of Dillon and Jarr teaches the apparatus for content recommendations of claim 1, wherein the one or more processors are further configured to execute the set of instructions to cause the apparatus to: establish an association between the scent data and the theme data, wherein the second relationship including the association is stored in the one or more storage devices (Dillon, [0032]: product traits include smell for products such as cologne and perfume; [0041-0044]: traits represented by category membership or classes to portray relatedness among items; [0012]; [0037]; [0047-0050]).  


Regarding claims 4, 11, and 18
The combination of Dillon and Jarr teaches the apparatus for content recommendations of claim 1, wherein the theme data comprises one or more associated theme labels selected from a plurality of theme labels, and the one or more processors are further configured to execute the set of instructions to cause the apparatus to determine the theme data corresponding to the determined scent data by: responsive to the scent data of the selected first item, determining, from the plurality of theme labels, the one or more associated theme labels corresponding to the selected first item based on the association  (Dillon, [0032]: product traits include smell for products such as cologne and perfume; [0041-0044]: traits represented by category membership or classes to portray relatedness among items; [0012]; [0037]; [0047-0050], [0100], [0103-0104], [0114], [0117]: categorical data type used to indicate membership in a given class).  


Regarding claims 5, 12, and 19 
The combination of Dillon and Jarr teaches the apparatus for content recommendations of claim 4, wherein the theme data further comprises one or more weights of the one or more associated theme labels, and the one or more processors are further configured to execute the set of instructions to cause the apparatus to determine the theme data corresponding to the determined scent data by: 3Attorney Docket No. 12852.0276-00000Preliminary Amendmentresponsive to the scent data of the selected first item, determining the one or more weights of the one or more associated theme labels based on the association (Dillon, [0117]: the analysis of categorical data, the regression here may weight the data by the similarity of the items to the class under analysis; [0086] and [0088]: weights [0032]: product traits include smell for products such as cologne and perfume; [0041-0044]: traits represented by category membership or classes to portray relatedness among items with a quantitative measure such as represented by a numeric or ordinal data type; [0012]; [0037]; [0047-0050]). 
 


Regarding claims 6, 13, and 20
The combination of Dillon and Jarr teaches the apparatus for content recommendations of claim 1, wherein the one or more processors are further configured to execute the set of instructions to cause the apparatus to: 
receive a selection of a scent-irrelevant item (Dillon, [0012]: request recommendation for item; [0032] and [0037]: products that consumer may touch or see such as clothing; [0063]: select candidate items; [0058]; FIG. 6, [0074-0077]), 
determine the theme data corresponding to the selected scent-irrelevant item (Dillon, [0032]: product traits include touching or seeing products such as clothing; [0041-0044]: traits represented by category membership or classes to portray relatedness among items; [0012]; [0037]; [0047-0050]); 
select a set of scent-relevant items using the determined theme data  (Dillon, [0067-0068]; [0090]: one or more subsets of selected items; [0116-0118]: class used on selection of items; [0032]; [0069]; [0084-0087]), and 
generate the content to be displayed in the user interface, wherein the content includes the scent-irrelevant item and the selected set of scent-relevant items and is displayed in the manner associated with the determined theme data (Dillon,  [0058-0060]: present items based on traits and classes; [0032]; [0041-0044]; [0012]; [0037]; [0047-0050]). 


Claims 7, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dillon and Jarr as applied to claim 1 above, and further in view of Ford et al. (Pub. No.: US 2015/0039421 A1, hereinafter “Ford”).

Regarding claims 7, 14, and 21
The combination of Dillon and Jarr teaches the apparatus for content recommendations of claim 1, wherein the content to be displayed includes a product region and a recommendation region, and the one or more processors are further configured to execute the set of instructions to cause the apparatus to generate the content to be displayed by (Dillon, [0062-0064]):
identifying an item displayed in the product region (Dillon, [0062-0063]);
The combination of Dillon and Jarr does not explicitly disclose:
responsive to the displayed item being a scent-relevant item, selecting a set of scent- irrelevant items using the theme data associated with the displayed item; displaying the selected set of scent-irrelevant items in the recommendation region; 
responsive to the displayed item being a scent-irrelevant item, selecting a set of scent- relevant items using the theme data associated with the displayed item; and  4Attorney Docket No. 12852.0276-00000 Preliminary Amendmentdisplaying the selected set of scent-relevant items in the recommendation region.
However, Ford teaches that it is known to include:
responsive to the displayed item being a scent-relevant item, selecting a set of scent- irrelevant items using the theme data associated with the displayed item; displaying the selected set of scent-irrelevant items in the recommendation region (Ford, Fig.2,  [0053-0055]: assets displayed based on scent causing media assets featuring products to be selected and displayed associated with displayed asset; [0003]; [0048]; [0005]); 
responsive to the displayed item being a scent-irrelevant item, selecting a set of scent- relevant items using the theme data associated with the displayed item; and  4Attorney Docket No. 12852.0276-00000 Preliminary Amendmentdisplaying the selected set of scent-relevant items in the recommendation region (Ford, [0099]: detecting absence of scent in asset, causes recommending items with scent; [0032-0036] and [0028-0031]: determine an object associated with other conditions and determine assets associated with scent and display asset; FIGS.1-2, [0040-0042]; [0109]).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Dillon and Jarr with Ford to include the aforementioned limitations since such a modification would be predictable. Dillon and Jarr would continue to teach identifying the displayed item except now recommended items are selected and displayed based on the items relevance to scent according to the teachings of Ford.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited as Park (US Pub. No. 20110219333 A1) related to  and non patent literature related to maintaining a plurality of selected items on a screen and non-patent literature related to information olfaction regarding how scent is used to convey data cited as Reference-U on PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644. The examiner can normally be reached 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATASHA D RAMPHAL/Examiner, Art Unit 3625        

/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3625